Title: To Alexander Hamilton from William Willcocks, 17 May 1800
From: Willcocks, William
To: Hamilton, Alexander


          
            Major General Hamilton,
            Sir,
            Union Camp—May 17th. 1800—
          
          The very sudden disbandment of the Regiments, has placd a number of Officers in a most embarrassed situation. Of this description is Lieutenant Wands—It is by his sollicitation, and the most cordial  acquiessence on my part, I take the liberty, to beg of the Commander-in-chief, if he knows, or should know, of any vacancy, of Quartermaster, or Lieutenancy in one of the old Regiments, that he would think of Mr Wands. And altho’ I am very sensible of the littleness of this business, in the great Scale of both your military,  and civil concerns, yet I am flattered with a certainty that your benevolence, will induce a remembrance of an Officer in distress. With confidence I can say, Mr Wands has been  a very zealous,  industrious officer—
          Sir—
          I well know, your feelings and sentiments, have anticipated every thing I could relate, of the impression made, upon our Brigade,  by the late extraordinary Proceedings of Congress,  and therefore avoid any detail—
          We anxiously expect the honor of a visit from the Major General, and this anxiety, is even increased from the late Occurrance—If  disorganizers desert us, we feel a confidence that our General will not—It is indeed true, that in proportion, as our proficiency in the military Art, will   I think, afford you much satisfaction, it must of course, be a subject of mortification and Regret.
          However, as I have ever been much of a predestinarian, so I think   all this business will operate for the best—And in that, persuasion, Remain With the highest respect, Your, Obdt. Servt.
          
            Wm. Willcocks.
          
        